Detailed Action
Summary
1. This office action is in response to the application filed on September 27, 2022. 
2. Claims 21-40 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 02/18/2022 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 09/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
 
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
In re to claims 21-22, 24-27 and 30-37 40, claims 21-22,24-27, and 30-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6 and 9-15 of  US PAT “11256281”. Although the claims at issue are not identical, they are not patentably distinct from each other.


Conflicting claims Case No 17675353

Conflicting claims Case No US Patent 11256281

Claims 21 and 22
21. A bandgap reference system comprising: a first bandgap reference circuit coupled to a low dropout regulator and configured to provide a first bandgap reference voltage to the low dropout regulator; and a second bandgap reference circuit coupled to the low dropout regulator and including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal, the second bandgap reference circuit being configured to provide a second bandgap reference volt voltage.
22.  The bandgap reference system of claim 21 wherein the first bandgap reference circuit is associated with a first amount of reference voltage variation over a temperature range and the second bandgap reference circuit is associated with a second amount of reference voltage variation over the temperature range, the second amount of reference voltage variation being less than the first amount of reference voltage variation

1. A bandgap reference system comprising: a first bandgap reference circuit configured to provide a first bandgap reference voltage, the first bandgap reference circuit being associated with a first amount of reference voltage variation over a temperature range; a low dropout regulator coupled to the first bandgap reference circuit, the low dropout regulator configured to receive the first bandgap reference voltage and provide a regulated voltage based at least in part on the first bandgap reference voltage; a temperature circuit coupled to the low dropout regulator, the temperature circuit configured to receive the regulated voltage and output a temperature signal indicating a temperature; and a second bandgap reference circuit coupled to the low dropout regulator and the temperature circuit, the second bandgap reference circuit configured to configure one or more impedance elements based at least in part on the temperature signal and provide a second bandgap reference voltage based at least in part on one or more currents that pass through the one or more impedance elements, the second bandgap reference circuit being associated with a second amount of reference voltage variation over the temperature range, the second amount of reference voltage variation being less than the first amount of reference voltage variation.

24. The bandgap reference system of claim 21 further comprising an analog-to-digital converter configured to receive the temperature signal, convert the temperature signal, and provide the converted temperature signal to the second bandgap reference circuit.
3. The bandgap reference system of claim 1 further comprising an analog-to-digital converter coupled to the temperature circuit, the analog-to-digital converter configured to receive the temperature signal from the temperature circuit, convert the temperature signal, and provide the converted temperature signal to the second bandgap reference circuit.

25. The bandgap reference system of claim 21 wherein the second bandgap reference circuit includes a current generation circuit configured to generate a Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node.
4. The bandgap reference system of claim 1 wherein the second bandgap reference circuit includes a current generation circuit configured to generate a Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node.

26. The bandgap reference system of claim 25 wherein the second bandgap reference circuit includes an input bandgap circuit coupled to the node, the input bandgap circuit configured to receive an input bandgap reference voltage from the first bandgap reference circuit, convert the input bandgap reference voltage to an input bandgap reference current, and provide a first current to the node based at least in part on the temperature signal, the first current being associated with the input bandgap reference current.
5. The bandgap reference system of claim 4 wherein the second bandgap reference circuit includes an input bandgap circuit coupled to the node, the input bandgap circuit configured to receive an input bandgap reference voltage from the first bandgap reference circuit, convert the input bandgap reference voltage to an input bandgap reference current, and provide a first current to the node based at least in part on the temperature signal, the first current being associated with the input bandgap reference current.


27. The bandgap reference system of claim 26 wherein one or more currents pass through the one or more impedance elements to produce the second bandgap reference voltage, the one or more currents being based at least in part on the PTAT current and the first current.
6. The bandgap reference system of claim 5 wherein the one or more currents that pass through the one or more impedance elements include the PTAT current and the first current.

Claims 30 and 31

30.  A bandgap reference circuit comprising: 

an input bandgap circuit coupled to a node, the input bandgap circuit being configured to receive an input bandgap reference signal from another bandgap reference circuit and provide a first current to the node, the first current being associated with the input bandgap reference signal; and 



a reference circuit coupled to the node and including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being selectively enabled based at least in part on a temperature signal, the reference circuit being configured to receive a second current via the node and provide an output bandgap reference signal based at least in part on the second current.

31. The bandgap reference circuit of claim 30 wherein the bandgap reference circuit is associated with a first amount of reference voltage variation over a temperature range and the other bandgap reference circuit is associated with a second amount of reference voltage variation over the temperature range, the first amount of reference voltage variation being less than the second amount of reference voltage variation.

9. A bandgap reference circuit comprising: a current generation circuit to generate a Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node; an input bandgap circuit coupled to the node, the input bandgap circuit to receive an input bandgap reference voltage from another bandgap reference circuit and control a first current to the node based at least in part on a temperature signal, the first current being associated with the input bandgap reference voltage, 

the bandgap reference circuit being associated with a first amount of reference voltage variation over a temperature range and the other bandgap reference circuit being associated with a second amount of reference voltage variation over the temperature range, the first amount of reference voltage variation being less than the second amount of reference voltage variation; and a reference voltage circuit coupled to the node and including one or more impedance elements, the reference voltage circuit to configure the one or more impedance elements based at least in part on the temperature signal, receive a second current via the node, and provide an output bandgap reference voltage based at least in part on the second current passing through the one or more impedance elements.
32. The bandgap reference circuit of claim 30 wherein the input bandgap circuit includes a voltage-to-current circuit to receive the input bandgap reference signal from the other bandgap reference circuit and generate an input bandgap reference current based at least in part on the input bandgap reference signal.
10. The bandgap reference circuit of claim 9 wherein the input bandgap circuit includes a voltage-to-current circuit to receive the input bandgap reference voltage from the other bandgap reference circuit and generate an input bandgap reference current based at least in part on the input bandgap reference voltage.


33.The bandgap reference circuit of claim 32 wherein the input bandgap circuit includes a current digital-to-analog converter to receive the input bandgap reference current from the voltage-to-current circuit, generate the first current based at least in part on the input bandgap reference current, and provide the first current to the node.
11. The bandgap reference circuit of claim 10 wherein the input bandgap circuit includes a current digital-to-analog converter to receive the input bandgap reference current from the voltage-to-current circuit, generate the first current based at least in part on the input bandgap reference current, and provide the first current to the node.



34. (New) The bandgap reference circuit of claim 33 wherein the one or more switches elements include one or more transistors coupled to the one or more impedance elements.
12. The bandgap reference circuit of claim 11 wherein the reference voltage circuit includes one or more transistors coupled to the one or more impedance elements, the reference voltage circuit is configured to configure the one or more impedance elements by controlling the one or more transistors based at least in part on the temperature signal.





35. (New) The bandgap reference circuit of claim 34 further comprising a start- up circuit configured to receive a voltage from a low dropout regulator and power-up the bandgap reference circuit based at least in part on the received voltage, the received voltage being based at least in part on the input bandgap reference signal from the other bandgap reference circuit.
13. The bandgap reference circuit of claim 12 further comprising a start-up circuit to receive a voltage from a low dropout regulator and power-up the bandgap reference circuit based at least in part on the received voltage, the received voltage being based at least in part on the input bandgap reference voltage from the other bandgap reference circuit.




36. (New) The bandgap reference circuit of claim 30 wherein the second current includes a Proportional-to-Absolute Temperature (PTAT) current and the first current.
14. The bandgap reference circuit of claim 9 wherein the second current includes the PTAT current and the first current




37. (New) A radio-frequency module comprising: a packaging substrate configured to receive a plurality of components; and a semiconductor die mounted on the packaging substrate, the semiconductor die including an input bandgap circuit coupled to 

a node and a reference circuit coupled to the node, the input bandgap circuit configured to receive an input bandgap reference signal associated with another bandgap reference circuit and provide a first current to the node, the first current being associated with the input bandgap reference signal, the reference circuit including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being selectively enabled based at least in part on a temperature signal, the reference circuit being configured to receive a second current via the node and provide an output bandgap reference signal based at least in part on the second current.
15. A radio-frequency module comprising: a packaging substrate configured to receive a plurality of components; and a semiconductor die mounted on the packaging substrate, the semiconductor die including a bandgap reference circuit that includes a current generation circuit, 
an input bandgap circuit coupled to a node, and a reference voltage circuit coupled to the node, the current generation circuit configured to generate a Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to the node, the input bandgap circuit configured to receive an input bandgap reference voltage associated with another bandgap reference circuit and control a first current to the node based at least in part on a temperature signal, the first current being associated with the input bandgap reference voltage, the reference voltage circuit including one or more impedance elements, the reference voltage circuit configured to configure the one or more impedance elements based at least in part on the temperature signal, receive a second current via the node, and provide an output bandgap reference voltage based at least in part on the second current passing through the one or more impedance elements, the bandgap reference circuit being associated with a first amount of reference voltage variation over a temperature range and the other bandgap reference circuit being associated with a second amount of reference voltage variation over the temperature range, the first amount of reference voltage variation being less than the second amount of reference voltage variation.





 Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25,28, 29,30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao “20200326739” in view of Cook “20170269627”.

In re to claim  21, Zhao discloses a bandgap reference system (Fig. 1 shows an ultra-low power consumption power supply structure ) comprising: a first bandgap reference circuit (First BG module) coupled to a low dropout regulator (first and second LDO module)  and configured to provide a first bandgap reference voltage to the low dropout regulator (Vref) ; and
 a second bandgap reference circuit (second BG module) coupled to the low dropout regulator (first and second LDO module)  and including one or more impedance elements and one or more switches coupled to the one or more impedance elements (Fig 1 shows a second BG module. However, Fig.1 does not show detail of schematic drawing of second BG), the one or more switches being controllable based at least in part on a temperature signal, the second bandgap reference circuit (second BG module)  being configured to provide a second bandgap reference voltage (Vref). 
Zhao discloses  LDO and first and second BG module but fails having including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal.
However, Cook discloses (Fig. 2 shows a bandgap reference circuit ) including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal (Fig.2 shows bandgap reference circuit 200 according to the disclosure includes a voltage reference circuit 210, the proportional to absolute temperature (PTAT) current source 120, a divider circuit 230 and a tunable current source 240. The bandgap reference circuit 200 also includes an amplifier stage 250 and a common drain stage 260 in the illustrated embodiment. Examiner noted that Fig.1 shows including one or more impedance elements such as transistor and resistor  and one or more switches and resistors are coupled to the one or more impedance elements.)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the second bandgap reference of Zhao to include a bandgap circuit as taught by Cook in order obtain generating a tunable current with such a bandgap reference circuit disclosed herein may be suitable, for example, in sensing circuits (e.g., magnetic field sensing circuits), driver circuits (e.g., LED driver circuits or motor driver circuits) and substantially any other circuit in which a reference voltage, a PTAT current reference, a divided reference voltage and/or a tunable current reference is desirable, see parag. 0006
In re to claim 25, Zhang discloses the bandgap reference system ( Fig. 1) wherein the second bandgap reference circuit (second BG module)  includes a current generation circuit configured to generate a -3-Application No.: 17/675,353 Filing Date: February 18, 2022 Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node .  
Zhang discloses second bandgap reference but fails having includes a current generation circuit configured to generate a -3-Application No.: 17/675,353 Filing Date: February 18, 2022 Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node .  
However, Cook discloses (Fig. 2 shows a bandgap reference circuit ) includes a current generation circuit configured to generate a -3-Application No.: 17/675,353 Filing Date: February 18, 2022 Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node (Fig.2 shows bandgap reference circuit 200 according to the disclosure includes a voltage reference circuit 210, the proportional to absolute temperature (PTAT) current source 120, a divider circuit 230 and a tunable current source 240. The bandgap reference circuit 200 also includes an amplifier stage 250 and a common drain stage 260 in the illustrated embodiment. Examiner noted that Fig.1 shows that  bandgap circuit 200 comprises a proportional to absolute temperature (PTAT) current source 120 and configured to generate  proportional to absolute temperature I.sub.PTAT .)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the second bandgap reference of Zhao to include a bandgap circuit which generated  as taught by Cook in order obtain generating a tunable current with such a bandgap reference circuit disclosed herein may be suitable, for example, in sensing circuits (e.g., magnetic field sensing circuits), driver circuits (e.g., LED driver circuits or motor driver circuits) and substantially any other circuit in which a reference voltage, a PTAT current reference, a divided reference voltage and/or a tunable current reference is desirable, see parag. 0006
In re to claim 28, Zhang discloses bandgap reference (Fig.1) but fails having  the one or more switches include one or more transistors. 
However, Cook discloses (Fig. 2 shows a bandgap reference circuit ) having  the one or more switches include one or more transistors (Fig.2 shows bandgap reference circuit 200 according to the disclosure includes a voltage reference circuit 210, the proportional to absolute temperature (PTAT) current source 120, a divider circuit 230 and a tunable current source 240. The bandgap reference circuit 200 also includes an amplifier stage 250 and a common drain stage 260 in the illustrated embodiment. Examiner noted that Fig.1 shows including one or more switches or transistor.)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the second bandgap reference of Zhao to include a bandgap circuit as taught by Cook in order obtain generating a tunable current with such a bandgap reference circuit disclosed herein may be suitable, for example, in sensing circuits (e.g., magnetic field sensing circuits), driver circuits (e.g., LED driver circuits or motor driver circuits) and substantially any other circuit in which a reference voltage, a PTAT current reference, a divided reference voltage and/or a tunable current reference is desirable, see parag. 0006
In re to claim 29, Zhang discloses further comprising the low dropout regulator (first and second LDO module) coupled to the first bandgap reference circuit (First BG module), the low dropout regulator (first and second LDO module) configured to receive the first bandgap reference voltage (Vref)  and provide a regulated voltage (VDD)  based at least in part on the first bandgap reference voltage (Vref). 
 In re to claim  30, Zhao discloses a bandgap reference circuit (Fig. 1 shows an ultra-low power consumption power supply structure ) comprising: an input bandgap circuit coupled to a node (First BG module is coupled to the Vdd node via delay module, second level conversation circuit and OSC circuit), the input bandgap circuit being configured to receive an input bandgap reference signal from another bandgap reference circuit (First BG module is configured to receive  EN signal which is generated by IB signal from the second BG module)  and provide a first current to the node (First BG module is configured to provide output current of the first LDO circuit, see parag.0008, lines 7-8) , the first current being associated with the input bandgap reference signal (the output current from first LDO circuit is associated a first reference voltage VREF1 ) ; and 
a reference circuit (second BG module) coupled to the node (Vdd node) and including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being selectively (level selection circuit) enabled based at least in part on a temperature signal (Vref1 and Vref2), the reference circuit being configured to receive a second current  via the node ( second BG is configured to a voltage and current VDD) and provide an output bandgap reference signal  (Vref 2) based at least in part on the second current (second BG is configured to a voltage and current VDD). 
Zhao discloses an input bandgap and reference circuit but fails having including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal.
However, Cook discloses (Fig. 2 shows a bandgap reference circuit ) including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal (Fig.2 shows bandgap reference circuit 200 according to the disclosure includes a voltage reference circuit 210, the proportional to absolute temperature (PTAT) current source 120, a divider circuit 230 and a tunable current source 240. The bandgap reference circuit 200 also includes an amplifier stage 250 and a common drain stage 260 in the illustrated embodiment. Examiner noted that Fig.1 shows including one or more impedance elements such as transistor and resistor  and one or more switches and resistors are coupled to the one or more impedance elements.)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the second bandgap reference of Zhao to include a bandgap circuit as taught by Cook in order obtain generating a tunable current with such a bandgap reference circuit disclosed herein may be suitable, for example, in sensing circuits (e.g., magnetic field sensing circuits), driver circuits (e.g., LED driver circuits or motor driver circuits) and substantially any other circuit in which a reference voltage, a PTAT current reference, a divided reference voltage and/or a tunable current reference is desirable, see parag. 0006
In re to claim 36, Zhang discloses the bandgap reference system (Fig. 1) wherein the second current (second BG module is configured to receive second current)  includes Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node .  
Zhang discloses second current but fails having includes a-3-Application No.: 17/675,353 Filing Date: February 18, 2022 Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node .  
However, Cook discloses (Fig. 2 shows a bandgap reference circuit ) include having includes a-3-Application No.: 17/675,353 Filing Date: February 18, 2022 Proportional-to-Absolute-Temperature (PTAT) current and provide the PTAT current to a node (Fig.2 shows bandgap reference circuit 200 according to the disclosure includes a voltage reference circuit 210, the proportional to absolute temperature (PTAT) current source 120, a divider circuit 230 and a tunable current source 240. The bandgap reference circuit 200 also includes an amplifier stage 250 and a common drain stage 260 in the illustrated embodiment. Examiner noted that Fig.1 shows that  bandgap circuit 200 comprises a proportional to absolute temperature (PTAT) current source 120 and configured to generate  proportional to absolute temperature I.sub.PTAT .)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the second bandgap reference of Zhao to include proportional to absolute temperature (PTAT) as taught by Cook in order obtain generating a tunable current with such a bandgap reference circuit disclosed herein may be suitable, for example, in sensing circuits (e.g., magnetic field sensing circuits), driver circuits (e.g., LED driver circuits or motor driver circuits) and substantially any other circuit in which a reference voltage, a PTAT current reference, a divided reference voltage and/or a tunable current reference is desirable, see parag. 0006

8. Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao “20200326739” in view of Cook “20170269627” further in view of Liang “20170300076)
In re to claim  37, Zhao discloses a bandgap reference circuit (Fig. 1 shows an ultra-low power consumption power supply structure) an input bandgap circuit (First BG module) coupled to a node (First BG module is coupled to the Vdd node via delay module, second level conversation circuit and OSC circuit) and a reference circuit coupled to the node (a combination of display module, second level conversion circuit, OSC and second BG are coupled to VDD node), the input bandgap circuit (First BG module) configured to receive an input bandgap reference signal associated with another bandgap reference circuit  (First BG module is configured to receive  IB signal which is generated from the second BG module)  and provide a first current to the node (First BG module is configured to provide output current of the first LDO circuit, see parag.0008, lines 7-8), the first current being associated with the input bandgap reference signal (the output current from first LDO circuit is associated a first reference voltage VREF1 ),
 the reference circuit (a combination circuit comprises a second BG module) including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being selectively (level selection circuit) enabled based at least in part on a temperature signal (Vref1 and Vref2),, the reference circuit (second BG module)  being configured to receive a second current via the node ( second BG is configured to a voltage and current VDD)  and provide an output bandgap reference signal based at least in part on the second current. 
Zhao discloses  input bandgap and reference circuit but fails having including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal.
However, Cook discloses (Fig. 2 shows a bandgap reference circuit ) including one or more impedance elements and one or more switches coupled to the one or more impedance elements, the one or more switches being controllable based at least in part on a temperature signal (Fig.2 shows bandgap reference circuit 200 according to the disclosure includes a voltage reference circuit 210, the proportional to absolute temperature (PTAT) current source 120, a divider circuit 230 and a tunable current source 240. The bandgap reference circuit 200 also includes an amplifier stage 250 and a common drain stage 260 in the illustrated embodiment. Examiner noted that Fig.1 shows including one or more impedance elements such as transistor and resistor  and one or more switches and resistors are coupled to the one or more impedance elements.)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the second bandgap reference of Zhao to include a bandgap circuit as taught by Cook in order obtain generating a tunable current with such a bandgap reference circuit disclosed herein may be suitable, for example, in sensing circuits (e.g., magnetic field sensing circuits), driver circuits (e.g., LED driver circuits or motor driver circuits) and substantially any other circuit in which a reference voltage, a PTAT current reference, a divided reference voltage and/or a tunable current reference is desirable, see parg. 0006.
A combination of Zhao and Cook discloses input bandgap circuit, reference circuit and one or more impedance element but fails having a radio-frequency module comprising: a packaging substrate configured to receive a plurality of components; and a semiconductor die mounted on the packaging substrate, the semiconductor die including an input bandgap circuit coupled to a node and a reference circuit coupled to the node.
However, Linag disclose low leakage current switch controller (Figs. 1-16. Examiner noted that all figures are considered as the same embodiments)  having a radio-frequency module comprising (Low leakage current switch controller. In some embodiments, a controller for a radio frequency switch can include a low-dropout regulator, see abstract ) : a packaging substrate configured to receive a plurality of components (the present disclosure relates to a semiconductor die that includes a substrate and a switch assembly implemented on the substrate. The semiconductor die further includes a controller implemented on the substrate and configured to control operation of the switch assembly, see parag.0011, lines 1-5. Furthermore Fig. 11 shows a bandgap and reference voltage generator is configured to receive  VDD and VSS and generated a voltage Vbg 540  And Vref _intLogic 542 ); and a semiconductor die mounted on the packaging substrate (See Fig. 14  a semiconductor die) , the semiconductor die (See Fig. 14  a semiconductor die)  including an input bandgap circuit coupled to a node and a reference circuit coupled to the node. Fig. 11 shows a bandgap and reference voltage generator is configured to receive  VDD and VSS and generated a voltage Vbg 540  And Vref _intLogic 542 ).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the bandgap reference of Zhao to include a radio-frequency module comprising: a packaging substrate configured to receive a plurality of components; and a semiconductor die mounted on the packaging substrate, the semiconductor die including an input bandgap circuit coupled to a node and a reference circuit coupled to the node, as taught by Linag in order obtain Low leakage current switch controller. In some embodiments, a controller for a radio frequency switch can include a low-dropout regulator configured to generate a plurality of reference voltage levels for operation of a switch, or to be in a sleep mode to conserve power, based on a control signal received through a common input node, thus conserve power leads to improve the efficiency , see parag abstract.
 In re to claim  38, Zhao discloses a (Figs. 1) further comprising the other bandgap reference circuit (second BG module) configured to provide the input bandgap reference signal (signal IB).  
In re to claim  39, Zhao discloses a (Figs. 1) further comprising a low dropout regulator  (first and second LDO) coupled to the other bandgap reference circuit (first and second LDO modules are coupled to the second BG module at node VDD), the low dropout regulator configured to receive the input bandgap reference signal (Vref signal) and provide a regulated voltage (Vdd) based at least in part on the input bandgap reference voltage (Vref).  
9. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao “20200326739” in view of Cook “20170269627” further in view of Zhang “CN208939903”
In re to claim  23, Zhao discloses claim 21 further comprising a temperature circuit configured to receive a regulated voltage from the low dropout regulator (first and second LDO) and output the temperature signal, the temperature signal indicating a temperature.  
Zhao discloses a Low dropout regulator but fails a temperature circuit configured to receive a regulated voltage from the low dropout regulator and output the temperature signal, the temperature signal indicating a temperature.  
However, Zhang discloses (Figs.1-9 shows the high precision oscillator circuit can be set in integrated circuit ) having a temperature circuit configured to receive a regulated voltage from the low dropout regulator and output the temperature signal, the temperature signal indicating a temperature (Fig1 shows ,temperature compensation generating circuit 3 is configured to receive a regulated voltage from  LDO)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the bandgap reference of Zhao to include  temperature compensation circuit as taught by Zhang in order obtain to obtain a truly independent and power supply voltage, and the temperature of the oscillator circuit, which is very easily integrated on the integrated circuit so that the peripheral does not need to the crystal oscillator and other peripheral elements to realize the element built-in, improving self-chip value, see abstract.
10. Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao “20200326739” in a view of Cook “20170269627” and  Liang “20170300076 and further in a view of Zhang “CN208939903”.
In re to claim  40, Zhao discloses claim 21 further comprising a temperature circuit coupled to a low dropout regulator (first and second LDO) and the temperature signal indicating a temperature.  
Zhao discloses a Low dropout regulator but fails a temperature circuit a temperature circuit coupled to a low dropout regulator and the temperature signal indicating a temperature.  
However, Zhang discloses (Figs.1-9 shows the high precision oscillator circuit can be set in integrated circuit ) having a temperature circuit coupled to a low dropout regulator and the temperature signal indicating a temperature.  
 (Fig1 shows ,temperature compensation generating circuit 3 is configured to receive a regulated voltage from  LDO)
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to modify the bandgap reference of Zhao to include  temperature compensation circuit as taught by Zhang in order obtain to obtain a truly independent and power supply voltage, and the temperature of the oscillator circuit, which is very easily integrated on the integrated circuit so that the peripheral does not need to the crystal oscillator and other peripheral elements to realize the element built-in, improving self-chip value, see abstract.

  Allowable Subject Matter
10. Claims 22, 24,26-27 and 31-35 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 22, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first bandgap reference circuit is associated with a first amount of reference voltage variation over a temperature range and the second bandgap reference circuit is associated with a second amount of reference voltage variation over the temperature range, the second amount of reference voltage variation being less than the first amount of reference voltage variation.”
In re to claim 24, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “further comprising an analog-to-digital converter configured to receive the temperature signal, convert the temperature signal, and provide the converted temperature signal to the second bandgap reference circuit.”
In re to claim 26, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second bandgap reference circuit includes an input bandgap circuit coupled to the node, the input bandgap circuit configured to receive an input bandgap reference voltage from the first bandgap reference circuit, convert the input bandgap reference voltage to an input bandgap reference current, and provide a first current to the node based at least in part on the temperature signal, the first current being associated with the input bandgap reference current.”
In re to claim 31, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the bandgap reference circuit is associated with a first amount of reference voltage variation over a temperature range and the other bandgap reference circuit is associated with a second amount of reference voltage variation over the temperature range, the first amount of reference voltage variation being less than the second amount of reference voltage variation.”
In re to claim 32, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the input bandgap circuit includes a voltage-to-current circuit to receive the input bandgap reference signal from the other bandgap reference circuit and generate an input bandgap reference current based at least in part on the input bandgap reference signal.”
In re to claim 27, claim 27 depend from claim 26 thus are also objected for the same reasons provided above.
In re to claims 33-35, claims 33-35  depend from claim 32 thus are also objected for the same reasons provided above. 
                                                           Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839